Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou el, al. (U.S Pa. 6,593,909) in view of Yamamoto, (US. Pat. 4,918,264).

Regarding claim 1, Chou teaches an input device comprising: an operation part 33 being slidable in a first direction (x-direction) along a reference plane and slidable in a second direction (y-direction) along the reference plane different from the first direction; a slide detector (31, 32, 24) detecting that the operation part slides; and a 
Chou does not teach the second rib of the rocking body being disposed inside the first rib of the operating part. However, Asahi teaches a similar input device that comprises an operating part 19, and a rocking body 51; the operating part has a rib 19a and the rocking body has a rib 53; the second rib of the rocking body being disposed inside the first rib of the operating part (Fig. 5). It would have been obvious to one having ordinary skill in the art at the time of the invention to position the rib of the rocking body inside the rib of the operating part, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 13, Chou teaches an input device comprising: an operation part 33 being slidable in a first axis (x-axis) along a reference plane and in a second axis (y-axis) along the reference plane; the first axis and the second axis being parallel to the reference plane and different from each other; and a slide detector (31, 32, 24) being configured to detect that the operation part slides, wherein: the slide detector 
Chou does not teach the second rib of the rocking body being disposed inside the first rib of the operating part. However, Asahi teaches a similar input device that comprises an operating part 19, and a rocking body 51; the operating part has a rib 19a and the rocking body has a rib 53; the second rib of the rocking body being disposed inside the first rib of the operating part (Fig. 5). It would have been obvious to one having ordinary skill in the art at the time of the invention to position the rib of the rocking body inside the rib of the operating part, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

    PNG
    media_image1.png
    365
    633
    media_image1.png
    Greyscale

Regarding claims 2 and 14, Chou teaches the input device wherein the rocking motion detector (32, 24) detects that the rocking body 31 is inclined, by coming into contact with the rocking body (Figs. 1-5 and col. 3, lines 1-15).  
Regarding claims 3 and 15, Chou teaches the input device wherein the rocking motion detector (32, 24) detects the contact with the rocking body 31, by making electric contact with the rocking body (Figs. 1-5 and col. 3, lines 1-15).    
Regarding claims 4 and 16, Chou teaches the input device wherein the rocking body 30 comprises a return cam (the dome 32 and the flexible metal 315 provide a rebound force) that returns the operation part 33 being slid back to a position where the operation part is located before the operation part is slid (Figs. 1-5).
Regarding claims 5 and 17, Chou teaches the input device wherein the first direction/axis (x-axis) and the second direction/axis (y-axis) perpendicularly intersect each other (Fig. 2).  
Regarding claim 6, Chou teaches the input device wherein the rocking motion detector includes a first detector (31, 24) and a second detector (31, 24), the first detector is provided on an end part of the rocking body in the first direction and on an end part of the rocking body in a direction opposite to the first direction, and detects that the rocking body is inclined in accordance with the sliding movement of the operation part in the first direction, and the second detector is provided on an end part of the rocking body in the second direction and on an end part of the rocking body in a direction opposite to the second direction, and detects that the rocking body is inclined in accordance with the sliding movement of the operation part in the second direction (each x-y directions has two set of detectors that detect the motion of the operating part along that direction, see Figs. 1-5). 
Regarding claim 18, Chou teaches the input device wherein the reference plane is horizontal plane (Fig. 2).
Allowable Subject Matter
Claim 8-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed input device wherein the operation part has a first rib has a ring shape, the rocking body has a second rib that has a ring shape and is disposed inside the first rib, and when the operation part moves along the first axis  in a direction toward a first side of the input device, a first side of the rocking body located at the first side of the input device moves upwardly and a second side of the rocking body located at a second 3Application No.: 16/637,707 side 
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMED M SAEED/Primary Examiner, Art Unit 2833